The State of




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      July 24, 2014

                                   No. 04-13-00911-CR

                                Terry Larance JACKSON,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 186th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012CR10320
                      Honorable Maria Teresa Herr, Judge Presiding


                                     ORDER
       The Appellant’s motion for extension of time to file the brief is GRANTED. Time is
extended to August 27, 2014. NO FURTHER EXTENSIONS WILL BE GRANTED
ABSENT EXTENUATING CIRCUMSTANCES.




                                                 _________________________________
                                                 Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of July, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court